Filed pursuant to Rule 424(b)(5)Registration No. 333-204138 PROSPECTUS SUPPLEMENT(To Prospectus dated May 21, 2015) Biocept, Inc. 4,320,000 Shares of Common Stock We are offering 4,320,000 shares of our common stock, par value $0.0001 per share (the “Common Stock”). In a concurrent private placement, we are selling to the purchasers of shares of our Common Stock in this offering warrants to purchase an aggregate of 2,160,000 shares of our Common Stock (the “Warrants”). The Warrants and the shares of our Common Stock issuable upon the exercise of the Warrants are not being registered under the Securities Act of 1933, as amended (the “Securities Act”), at this time, are not being offered pursuant to this prospectus supplement and the accompanying prospectus and are being offered pursuant to the exemption provided in Section 4(a)(2) under the Securities Act and Rule 506(b) promulgated thereunder. Our common stock is traded on The NASDAQ Capital Market under the symbol “BIOC.” On March 28, 2017, the last reported sale price of our common stock as reported on the Nasdaq Capital Market was $2.09 per share. As of the date of this prospectus supplement, the aggregate market value of our outstanding common stock held by non-affiliates was approximately $51.2 million, based on 22,280,247 shares of outstanding common stock, of which approximately 21.5 million shares were held by non-affiliates, and a price of $2.38 per share, which was the last reported sale price of our common stock on The NASDAQ Capital Market on March 6, 2017. As of the date of this prospectus, we have sold $7.8 million of securities pursuant to General Instruction I.B.6. of Form S-3 during the prior 12 calendar month period that ends on, and includes, the date of this prospectus. Investing in our common stock involves a high degree of risk. Before buying any shares, you should carefully read the discussion of material risks of investing in our common stock under the heading “Risk Factors” beginning on page S-4 of this prospectus supplement and the documents incorporated by reference herein and page 4 of the accompanying prospectus. We have retained Roth Capital Partners to act as our lead placement agent and WestPark Capital and Chardan Capital to act as co-placement agents in connection with this offering. The placement agents have agreed to use their reasonable best efforts to place the securities offered by this prospectus supplement. We have agreed to pay their placement agent the fee set forth in the table below. Per Share Total Public offering price $ 2.15 $ Placement agents fees(1) $ 0.13 $ Proceeds, before expenses, to us $ $ In addition, we have agreed to reimburse Roth Capital Partners for certain offering-related expenses. See “Plan of Distribution.” Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Delivery of the shares of common stock and warrants is expected to be made on or about March 31, 2017, subject to customary closing conditions. Roth Capital Partners WestPark Capital Chardan Capital The date of this prospectus supplement is March 29, 2017. TABLE OF CONTENTS PROSPECTUS SUPPLEMENT ABOUT THIS PROSPECTUS SUPPLEMENT S-1 PROSPECTUS SUPPLEMENT SUMMARY S-2 THE OFFERING S-3 RISK FACTORS S-4 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS S-6 USE OF PROCEEDS S-7 PRICE RANGE OF OUR COMMON STOCK S-7 DIVIDEND POLICY S-7 DILUTION S-9 PRIVATE PLACEMENT TRANSACTION S-10 PLAN OF DISTRIBUTION S-11 LEGAL MATTERS S-13 EXPERTS S-13 WHERE YOU CAN FIND MORE INFORMATION S-13 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE S-14 PROSPECTUS ABOUT THIS PROSPECTUS i SUMMARY 1 RISK FACTORS 4 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 4 USE OF PROCEEDS 4 DESCRIPTION OF CAPITAL STOCK 5 DESCRIPTION OF DEBT SECURITIES 10 DESCRIPTION OF WARRANTS 17 LEGAL OWNERSHIP OF SECURITIES 19 PLAN OF DISTRIBUTION 23 LEGAL MATTERS 24 EXPERTS 24 WHERE YOU CAN FIND MORE INFORMATION 25 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 25 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITY 26 No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this prospectus supplement or the accompanying prospectus. You must not rely on any unauthorized information or representations. This prospectus supplement and the accompanying prospectus are an offer to sell only the securities offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. The information contained in this prospectus supplement and the accompanying prospectus is current only as of their respective dates. ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement and the accompanying prospectus are part of a registration statement that we filed with the U.S. Securities and Exchange Commission utilizing a “shelf” registration process. This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of this offering and also adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference herein. The second part, the accompanying prospectus, provides more general information. Generally, when we refer to this prospectus, we are referring to both parts of this document combined. To the extent there is a conflict between the information contained in this prospectus supplement and the information contained in the accompanying prospectus or any document incorporated by reference therein filed prior to the date of this prospectus supplement, you should rely on the information in this prospectus supplement; provided that if any statement in one of these documents is inconsistent with a statement in another document having a later date—for example, a document incorporated by reference in the accompanying prospectus—the statement in the document having the later date modifies or supersedes the earlier statement. We further note that the representations, warranties and covenants made by us in any agreement that is filed as an exhibit to any document that is incorporated by reference herein were made solely for the benefit of the parties to such agreement, including, in some cases, for the purpose of allocating risk among the parties to such agreements, and should not be deemed to be a representation, warranty or covenant to you. Moreover, such representations, warranties or covenants were accurate only as of the date when made. Accordingly, such representations, warranties and covenants should not be relied on as accurately representing the current state of our affairs. You should rely only on the information contained in this prospectus supplement or the accompanying prospectus, or incorporated by reference herein. We have not authorized, and the placement agents have not authorized, anyone to provide you with information that is different. The information contained in this prospectus supplement or the accompanying prospectus, or incorporated by reference herein or therein is accurate only as of the respective dates thereof, regardless of the time of delivery of this prospectus supplement and the accompanying prospectus or of any sale of our common stock. It is important for you to read and consider all information contained in this prospectus supplement and the accompanying prospectus, including the documents incorporated by reference herein and therein, in making your investment decision. You should also read and consider the information in the documents to which we have referred you in the sections entitled “Where you can find more information” and “Incorporation of certain information by reference” in this prospectus supplement and in the accompanying prospectus, respectively. We are offering to sell, and seeking offers to buy, the securities offered by this prospectus supplement only in jurisdictions where offers and sales are permitted. The distribution of this prospectus supplement and the accompanying prospectus and the offering of the securities offered by this prospectus supplement in certain jurisdictions may be restricted by law. Persons outside the United States who come into possession of this prospectus supplement and the accompanying prospectus must inform themselves about, and observe any restrictions relating to, the offering of the common stock and warrants and the distribution of this prospectus supplement and the accompanying prospectus outside the United States. This prospectus supplement and the accompanying prospectus do not constitute, and may not be used in connection with, an offer to sell, or a solicitation of an offer to buy, any securities offered by this prospectus supplement and the accompanying prospectus by any person in any jurisdiction in which it is unlawful for such person to make such an offer or solicitation. All references in this prospectus supplement and the accompanying prospectus to “Biocept,” the “Company,” “we,” “us,” “our,” or similar references refer to Biocept, Inc., a Delaware corporation, and its subsidiaries taken as a whole, except where the context otherwise requires or as otherwise indicated. S-1 PROSPECTUS SUPPLEMENT SUMMARY This summary highlights selected information about us, this offering and information appearing elsewhere in this prospectus supplement, in the accompanying prospectus and in the documents incorporated by reference herein and therein. This summary is not complete and does not contain all the information you should consider before investing in our securities pursuant to this prospectus supplement and the accompanying prospectus. Before making an investment decision, to fully understand this offering and its consequences to you, you should carefully read this entire prospectus supplement and the accompanying prospectus, including “Risk Factors,” the financial statements, and related notes, and the other information incorporated by reference herein and therein. Overview We are an early stage molecular oncology diagnostics company that develops and commercializes proprietary circulating tumor cell, or CTC, and circulating tumor DNA, or ctDNA, assays utilizing a standard blood sample, or “liquid biopsy.” Our assays provide, and our planned future assays will provide, information to oncologists and other physicians that enable them to select appropriate personalized treatment for their patients who have been diagnosed with cancer based on molecular drivers and markers of their disease and when traditional methodologies such as tissue biopsies are insufficient or unavailable. Our assays have potential to provide more contemporaneous information on the characteristics of a patients’ disease compared with traditional methodologies such as tissue biopsy and imaging. Our current assays and our planned future assays focus on key solid tumor indications utilizing our Target-SelectorTM liquid biopsy offering for the biomarker analysis of CTCs and ctDNA from a standard blood sample. Our patented Target-Selector CTC offering is based on an internally developed microfluidics-based cell capture and analysis platform, with enabling features that change how CTC testing is used by clinicians. Our Target-Selector platforms provide both biomarker detection as well as monitoring capabilities, and require only a patient blood sample. Our patent pending Target-Selector ctDNA technology enables mutation detection with enhanced sensitivity and specificity, and is applicable to nucleic acid from ctDNA or other sample types, such as CTCs, red blood cells, or cerebrospinal fluid. We believe that our Target-Selector platform technology has potential to be developed and commercialized as in vitro diagnostic (IVD) test kits, and we are currently pursuing this option. At our corporate headquarters facility located in San Diego, California, we operate a clinical laboratory that is certified under the Clinical Laboratory Improvement Amendments of 1988, or CLIA, and accredited by the College of American Pathologists. We manufacture our microfluidic channels, related equipment and certain reagents to perform our current assays and our planned future assays at this facility. CLIA certification is required before any clinical laboratory, including ours, may perform testing on human specimens for the purpose of obtaining information for the diagnosis, prevention, or treatment of disease or the assessment of health. The assays we offer and intend to offer are classified as laboratory developed tests, or LDTs, under CLIA regulations. In addition, we also participate in and have received College of American Pathologists, or CAP, accreditation, which includes requires rigorous bi-annual laboratory inspections and an adherence to specific quality standards. S-2 THE OFFERING Issuer Biocept, Inc. Common stock offered by us in this offering 4,320,000 shares of our common stock, par value $0.0001 per share. Offering price per share Common stock outstanding immediately before this offering 17,499,397 shares Common stock outstanding immediately after this offering 21,819,397 shares Use of proceeds We estimate that our net proceeds from this offering will be approximately $8.4 million after deducting estimated placement agent fees and other estimated offering expenses payable by us. We plan to use the net proceeds of this offeringfor working capital and general corporate purposes. See “Use of Proceeds.” Dividend policy We have not declared or paid any cash or other dividends on our common stock, and we do not expect to declare or pay any cash or other dividends in the foreseeable future. See “Dividend Policy.” Risk factors You should carefully read and consider the information beginning on page S-4 of this prospectus supplement and page 4 of the accompanying prospectus set forth under the headings “Risk Factors” and all other information set forth in this prospectus supplement, the accompanying prospectus, and the documents incorporated herein and therein by reference before deciding to invest in our common stock and warrants. Nasdaq Capital Market symbol for common stock BIOC The number of shares to be outstanding immediately before and immediately after this offering is based on 17,499,397 shares of our common stock outstanding as of December 31, 2016 and excludes as of that date: • 11,624,516 shares of common stock issuable upon the exercise of currently outstanding warrants having a weighted average exercise price of $1.93 per share; • 896,662 shares of common stock issuable upon the exercise of currently outstanding options having a weighted average exercise price of $8.80 per share; • 174,249 shares of common stock issuable upon the settlement of currently outstanding restricted stock awards; and • 243,895 shares of common stock available for future issuance under our Amended and Restated 2013 Equity Incentive Plan. S-3 RISK FACTORS An investment in our common stock involves a high degree of risk. Before deciding whether to invest in our common stock, you should consider carefully the risks described below and discussed under the section captioned “Risk Factors” contained in our Annual Report on Form 10-K for the year ended December31, 2016, which is incorporated by reference in this prospectus supplement and the accompanying prospectus in its entirety, together with other information in this prospectus supplement, the accompanying prospectus, the information and documents incorporated herein and therein by reference, and in any free writing prospectus that we have authorized for use in connection with this offering. If any of these risks actually occurs, our business, financial condition, results of operations or cash flow could be seriously harmed. This could cause the trading price of our common stock to decline, resulting in a loss of all or part of your investment.
